Citation Nr: 1026281	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned at a hearing in June 
2005.  A transcript of the hearing is of record.

The case was remanded by the Board in January 2007 to provide the 
Veteran with a VA examination.  Following remand, the Board 
denied the appellant's claims in a December 2007 decision.  He 
thereafter appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order dated 
in May 2009, the Court granted a joint motion by the appellant 
and VA General Counsel, which was incorporated by reference, to 
vacate the Board's decision on these claims and remand the case 
for readjudication in accordance with the joint motion.  In the 
joint motion, the parties agreed that the Board did not ensure 
compliance with its January 2007 Remand directives.  Pursuant to 
the Court's order, the case was remanded in December 2009 to 
afford the Veteran an additional VA examination to answer 
questions presented by the Board.  The Veteran was afforded a VA 
examination in December 2009.  As discussed below, the examiner 
did not comply with the December 2009 remand directives with 
regards to tinnitus; accordingly, the issue of service connection 
for tinnitus being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as 
not related to his military service.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has bilateral hearing loss that was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2003, 
before the AOJ's initial adjudication of the claims, and again in 
January 2007.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The January 2007 notification included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), followed 
by a readjudication of the claims in August 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The RO also 
provided a statement of the case (SOC) and supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
discharge examination, post-service medical records, and secured 
examinations in furtherance of his claims.  A September 2003 
report from the National Personnel Records Center (NPRC) 
indicates that the Veteran's service treatment records (STRs) 
were among those thought to have been destroyed in a 1973 fire at 
NPRC.  In cases where records are lost or presumed lost, a 
heightened duty is imposed on the Board to consider the 
applicability of the benefit of the doubt doctrine, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no duty to inform 
or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
June 2007 and December 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that with regards to hearing loss, the examinations 
were adequate as they were predicated on a full reading of the VA 
medical records in the Veteran's claims file.  They consider all 
of the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

In a March 2003 statement and during a June 2005 Board hearing, 
the Veteran contends that he had preexisting hearing problems 
which were aggravated in service during basic training.  He 
reported that he had hearing problems in service and was told by 
a medical examiner that he should not engage in rifle and mortar 
range training.  He indicated that he did not receive any 
information relative to hearing loss.  He stated that he was not 
given any written restrictions and thus, was ordered to complete 
rifle and mortar range training.  

Law

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  Moreover, 
the absence of evidence of hearing loss in service is not a bar 
to service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).



Analysis

Except for an October 1946 separation examination, service 
medical records are unavailable due to a 1973 fire at the 
National Personnel Records Center.  The October 1946 separation 
examination reflects scarred eardrums prior to service and 15/15 
on whispered voice testing.

A July 1983 private audiological evaluation reported puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
65
65
LEFT
50
60
70
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  It is 
unclear whether speech recognition scores were obtained using the 
Maryland CNC Test.

Private audiological evaluations completed in April 1994 and May 
1995 have been associated with the claims file.  Graphs of the 
Veteran's audiograms have been associated with the clams file, 
but may not be interpreted by the Board.  See Kelly v. Brown, 7 
Vet. App. 471, (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
The April 1994 audiological examination report shows that the 
Veteran denied having tinnitus at that time.

VA treatment records from February 2000 to June 2003 show that 
the Veteran wears hearing aids in both ears.  A VA cumulative 
audiological record, containing audiological evaluation results 
from May 2000 to March 2007, has been associated with the claims 
file.  The record reflects severe sensorineural hearing loss.  
They do not indicate the etiology of the Veteran's hearing loss.  

The Veteran was afforded a VA audiological examination in June 
2007.  The claims file was reviewed.  The Veteran reported that 
he was told that he had hearing loss on his entrance examination.  
He also reported that he was given a hearing test during the 
middle of his basic training and was found to have hearing loss, 
although it was not documented and the Veteran does not remember 
the specifics of his hearing loss.  He reported that he was told 
not to go through rifle training, but that he did not have any 
verification of that and was ordered to follow through with that 
by his sergeant.  The Veteran did not have any other noise 
exposure for the rest of his time in the service as he 
transferred into the medical corps training.  The examiner noted 
that the Veteran's discharge examination showed normal hearing 
acuity of 15/15 on whisper voice testing.  The Veteran reported 
that he began to have increased difficulty hearing in the 1950s 
and was eventually fit with a hearing aid in the right ear.  His 
hearing loss progressed further and he began wearing hearing aids 
in both ears by the 1960s.  The Veteran denied occupational or 
recreational noise exposure post-service; he worked as an x-ray 
technician in the private sector.  

He had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
70
70
LEFT
65
70
65
70
75

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.  The examiner noted that 
noise induced hearing loss generally does not progress after the 
noise exposure has ceased.  The examiner stated that the Veteran 
appeared to have a preexisting progressive hearing loss, but 
without an entrance and exit audiogram, there was insufficient 
evidence to determine whether his hearing loss or tinnitus was 
aggravated during his military service.

The Veteran was afforded a second VA audiological examination in 
December 2009.  His claims file was again reviewed.  The Veteran 
reported that he first noticed hearing loss around the age of 10.  
When asked whether he felt that his hearing loss increased during 
service, the Veteran answered "very little."  He reported his 
military noise exposure of six to eight weeks in the infantry 
with time spent on the rifle and mortar ranges.  No occupational 
or recreational noise exposure was noted.  

He had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
70
75
LEFT
70
70
70
70
75

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition ability of 96 percent in the right 
ear and 92 percent in the left ear.  The examiner opined that the 
Veteran's report of hearing loss beginning around age 10 and 
being told that he had hearing loss when he entered service 
suggested that at least some of the Veteran's hearing loss 
preexisted service.  The examiner also opined the Veteran's 
tinnitus also preexisted service based on the Veteran's reported 
history.  The examiner noted that as stated by the August 2007 
examiner, the only information in the claims file was whisper 
voice tests at the time of separation, which were not sensitive 
to high frequency hearing loss.  Additionally, the Veteran had a 
limited time period during service when he could have been 
exposed to noise (six to eight week time period), but that it was 
spent on rifle and mortar range training.  The examiner concurred 
with the August 2007 examiner that there was insufficient 
evidence to determine if the Veteran's hearing loss was 
aggravated due to his service involvement.  

Here, the evidence shows that the Veteran has bilateral hearing 
loss as defined by VA.  The Board also finds the Veteran credible 
regarding his assertions that he had hearing loss prior to 
service, and that he was exposed to noise of rifle and mortar 
firing while in service for six to eight weeks during training.  
As earlier noted, the Veteran's STRs except from his discharge 
examination in October 1945 have been lost, presumably in the 
1973 fire at NPRC.  The Board is mindful that in cases where 
records are lost or presumed lost, a heightened duty is imposed 
on the Board to consider the applicability of the benefit of the 
doubt doctrine, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical records 
have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

Hearing loss

Here, based on the evidence, the Board finds that there is no 
clear and unmistakable evidence that the Veteran had a hearing 
loss disability that preexisted service.

With regards to hearing loss, the Veteran is competent to testify 
regarding difficulty hearing prior to service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.").  

However, a hearing loss disability for VA purposes requires that 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.  In this case, there is no medical evidence showing that 
the Veteran's hearing loss met VA's definition of a disability 
prior to service.  

As noted above, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In order to 
rebut the presumption of soundness at service entry, there must 
be clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  See 38 
C.F.R. § 3.304 (b).  

The Veteran is not a medical professional and is not competent to 
testify that his hearing loss was a disability for VA purposes at 
entrance to service.  Although both examiners found that the 
evidence suggested that the Veteran's hearing loss preexisted 
service, neither found that he had a disability as defined by VA 
or applicable case law prior to service.  Therefore, the Board 
finds that the presumption of soundness has not been rebutted as 
to the Veteran's hearing loss.  Clear and unmistakable evidence 
showing a hearing loss disability prior to service has not been 
shown.

Since the Board has found that the record does not contain clear 
and unmistakable evidence that the Veteran had a preexisting 
hearing loss disability, the question now turns to whether it was 
incurred in service.  Here, the Veteran testified that he was 
first fitted for hearing aids in the 1950s; as noted in the 
Introduction, the Veteran was discharged from service in 1946.  
The Veteran has credibly and competently testified that his 
hearing worsened during service.  The earliest record showing a 
hearing loss disability for VA purposes is dated in 1983.  The 
only medical opinions of record indicate that the etiology of the 
Veteran's bilateral hearing loss cannot be ascertained.  The 
Veteran has indicated that post-service, he has not experienced 
occupational or recreational noise exposure.  The Veteran has 
consistently testified that he was exposed to acoustic trauma 
during training from rifle and mortar ranges in service.  

Based on a review of the evidence, the Veteran's contentions 
regarding in-service noise exposure and no post-service 
occupational or recreational noise exposure, the absence of any 
negative nexus opinions, and affording the Veteran the benefit-
of-the-doubt, the Board finds that it is as likely as not that 
the Veteran's bilateral hearing loss disability was incurred in 
service.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.


REMAND

The Veteran reported to the June 2007 examiner that his tinnitus 
was reported to be recurrent, occurring one to two times per day 
for a few minutes each time.  At the December 2009 examination, 
the Veteran reported that his tinnitus was intermittent and began 
during grade school.  It occurred three to four times per year 
and lasted for 20 to 30 minutes in duration.  The Veteran 
reported that he had not had tinnitus since high school.  

The Veteran's contentions, including his testimony at the June 
2005 hearing, all indicate that he currently has tinnitus.  The 
Board finds the Veteran's statements in this case are credible.  
Furthermore, the Board notes that ringing in the ears is 
subjective, and the kind of condition to which lay testimony is 
competent.  See Charles at 374; Layno at 469.  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker at 74; Layno 
at 469; see also Cartwright at 25.  

The Board notes that "persistent" tinnitus is no longer a 
requirement for evaluating tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260. 68 Fed. Reg. 25823, May 14, 2003.  All that 
is required is that the tinnitus is recurrent.  Therefore, 
notwithstanding the report of not having tinnitus since high 
school, considering the Veteran's other credible contentions and 
affording him the benefit-of-the-doubt, the Board finds that the 
Veteran currently has tinnitus.

The Board finds that the record does contain clear and 
unmistakable evidence that the Veteran's tinnitus preexisted his 
military service given the nature of the disability.  The Veteran 
told the December 2009 examiner that his tinnitus began in grade 
school.  As discussed above, the Veteran is competent to testify 
regarding ringing in his ears.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Post-service, the 
evidence shows that the Veteran has been diagnosed with tinnitus.  
Based on the Veteran's competent and credible contentions, and 
the December 2009 VA examiner's opinion, the Board finds that 
clear and unmistakable exists which establishes that the 
Veteran's tinnitus preexisted his military service.  

However, although the Board finds that the Veteran's tinnitus 
preexisted service, in order to rebut the presumption of 
soundness, there also must be clear and unmistakable evidence 
that the preexisting disorder was not aggravated in service.  
Although the December 2009 examiner was instructed to provide an 
opinion as to aggravation if a preexisting disability was found, 
no opinion was provided.  In light of the foregoing, further 
action is necessary in this case, in accordance with the previous 
Board remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).  The 
Board points out that medical clarification is needed as this 
case presents complex medical and unresolved factual questions 
and the Board is precluded from reaching its own unsubstantiated 
medical conclusions.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, 
an addendum must be obtained from the December 2009 examiner, or, 
if unavailable, a new examiner should provide the opinion to the 
previous inquiry.



Accordingly, the case is REMANDED for the following action:

The appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is directed.

1.  The RO/AMC should return the case to 
the examiner who provided the December 
2009 opinion for an addendum.  The 
examiner should determine whether is it 
clear and unmistakable that the Veteran's 
preexisting tinnitus was NOT aggravated in 
service.  The claims folder must be made 
available to the examiner for review.  The 
examiner must address whether the evidence 
of record demonstrates that tinnitus 
permanently increased in severity during 
service, and if so, whether such worsening 
constituted either the natural progression 
of the disorder, OR whether such worsening 
constituted chronic aggravation due to 
service.

The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner must provide clear rationale 
for the opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

2.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should re-adjudicate the issue in light of 
all information or evidence received.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


